Mr. Justice Waterman delivered the opinion of the court. Hot only is it apparent that appellant, in receiving the check' for $5,000, had notice that appellee regarded it as given in full payment for the premises, but the court, upon the one question of fact upon which this controversy turns, has found for appellee. We see no sufficient reason for setting aside such finding. There arises under such state of facts no question as to the existence of a vendor’s lien, or of attempted satisfaction by payment of a lesser sum than is plainly due in full discharge of a debt. The decree of the Superior Court is affirmed.